Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 1 of 10
Filing # 119356036 E-Filed 01/11/2021 08:00:37 AM

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

CASE NO.

MATTHEW A. SNARSKI,
individually and on behalf of all
others similarly situated, CLASS ACTION

Plaintiff, JURY TRIAL DEMANDED
V.
CORAL SPRINGS KGB, INC.
d/b/a CORAL SPRINGS HONDA,

a Florida corporation,

Defendant.

CLASS ACTION COMPLAINT

Plaintiff Matthew A. Snarski brings this class action against Defendant Coral Springs
KGB, Inc. d/b/a Coral Springs Honda and alleges as follows upon personal knowledge as to
himself and his own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by his attorneys.
NATURE OF THE ACTION

1. This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C. §
227 et seq., (“TCPA”), arising from Defendant’s violations of the TCPA and its implementing
regulations.
2. To promote its vehicle dealership, Defendant engages in unsolicited text messaging
with no regard for consumers’ privacy rights.
3. Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of

13
Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 2 of 10

the daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of
himself and Class Members, as defined below, and any other available legal or equitable remedies

resulting from the unlawful actions of Defendant.

PARTIES

4. Plaintiff is, and at all times relevant hereto was, an individual and a “person” as
defined by 47 U.S.C. § 153(39), a citizen and resident of Broward County, Florida.

5. Defendant is, and at all times relevant hereto was, a Florida corporation and a
“person” as defined by 47 U.S.C. § 153(39) that maintains its primary place of business and
headquarters in Coral Springs, Florida. Defendant directs, markets, and provides business activities
throughout the State of Florida.

JURISDICTION, VENUE, AND STANDING

6. This Court has subject matter jurisdiction pursuant to Florida Rule of Civil
Procedure 1.220 and Fla. Stat. § 26.012(2). The matter in controversy exceeds the sum or value of

$30,000 exclusive of interest, costs, and attorney’s fees.

7. Defendant is subject to personal jurisdiction in Florida because it is incorporated in

Florida and its primary place of business is located in Florida.

8. Venue for this action is proper in this Court because all facts giving rise to this

action occurred in this circuit.

9. Plaintiff has standing to maintain this action because he suffered a legal injury as a
result of Defendant’s violations of the TCPA, and because he is not requesting an advisory opinion
from this Court. Thus, Plaintiff has a sufficient stake in a justiciable controversy and seeks to

obtain judicial resolution of that controversy.

14
Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 3 of 10

FACT

13. On or about January 4, 2021, Defendant sent a text message to Plaintiffs cellular
telephone.

14. _— Plaintiff received the subject text messages within this judicial district and, therefore,
Defendant’s violation of the TCPA occurred within this district.

15. The purpose of Defendant’s text message was to solicit and promote Defendant’s vehicle
dealership and associated sales promotion.

16. | Upon information and belief, Defendant caused similar text messages to be sent to
individuals residing within this judicial district.

17. Plaintiff is the sole user and/or subscriber of the cellular telephone number that received
the above text message.

18. At no point in time did Plaintiff provide Defendant with his express written consent to
be contacted using an ATDS.

19. The impersonal and generic nature of Defendant’s text message demonstrates that
Defendant utilized an ATDS in transmitting the message.

20. The text messaging system utilized by Defendant (the “Platform”) has an auto-reply
function and automatically sends follow-up texts if one calls the telephone number for the system and

the call is not answered.

21. Upon information and belief, the Platform has the capacity to store telephone numbers.

22. Upon information and belief, the Platform has the capacity to generate sequential
numbers.

23. Upon information and belief, the Platform has the capacity to dial numbers in sequential

order.

15
Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 4 of 10

24. Upon information and belief, the Platform has the capacity to dial numbers from a list
of numbers.

25. Upon information and belief, the Platform has the capacity to dial numbers without
human intervention.

26. | Upon information and belief, the Platform has the capacity to schedule the time and date
for future transmission of text messages.

27.  Defendant’s unsolicited text messages caused Plaintiff harm, including invasion of his
privacy and annoyance. Defendant’s text messages also inconvenienced Plaintiff and caused disruption
to his daily life. Plaintiff estimates that he wasted approximately 5-10 seconds reading Defendant’s

unsolicited message.

CLASS ALLEGATIONS
PROPOSED CLASS

28. Plaintiff brings this lawsuit as a class action on behalf of himself individually and on
behalf of all other similarly situated persons as a class action pursuant to Florida Rule of Civil Procedure
1.220(b)(2) and (b)(3). The “Class” that Plaintiffs seeks to represent is comprised of and defined as:

No Consent Class: All persons in the United States who
from four years prior to the filing of this action until the date
of a certification order [1] received a text message on his or
her cellular phone number from Defendant [2] using the
same equipment used to send the text messages to Plaintiff
[3] for the purpose of advertising and/or promoting
Defendant’s property, goods, and/or services.
29, Defendant and its employees or agents are excluded from the Class. Plaintiff does not know

the number of members in the Class but believes the Class members number in the several thousands, if not

more.

16
Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 5 of 10

NUMEROSITY
30. | Upon information and belief, Defendant has placed automated calls to cellular telephone
numbers belonging to thousands of consumers throughout the United States without their prior express
consent. The members of the Class, therefore, are believed to be so numerous that joinder of all members is
impracticable.
31. The exact number and identities of the Class members are unknown at this time and can be
ascertained only through discovery. Identification of the Class members is a matter capable of ministerial

determination from Defendant’s call records.

COMMON OUESTIONS OF LAW AND FACT

32. There are numerous questions of law and fact common to the Class which predominate over
any questions affecting only individual members of the Class. Among the questions of law and fact common
to the Class are:

a. Whether Defendant made non-emergency calls to Plaintiffand Class members’ cellular
telephones using an ATDS;

b. Whether Defendant can meet its burden of showing that it had express written consent
to make such calls;

c. Whether Defendant’s conduct was knowing and willful;

d. Whether Defendant is liable for damages, and the amount of such damages; and

e. Whether Defendant should be enjoined from such conduct in the future.

33. The common questions in this case are capable of having common answers. If Plaintiff's claim
that Defendant routinely transmits text messages to telephone numbers assigned to cellular telephone services
is accurate, Plaintiff and the Class members will have identical claims capable of being efficiently adjudicated

and administered in this case.

17
Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 6 of 10

rYPICALITY

34. Plaintiff's claims are typical of the claims of the Class members, as they are all based on the
same factual and legal theories.
PROTECTING THE INTEREST T
35.  Plaintiffis a representative who will fully and adequately assert and protect the interests of the
Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative and will fairly

and adequately protect the interests of the Class.

SUPERIORITY

36. | Acclass action is superior to all other available methods for the fair and efficient adjudication
of this lawsuit, because individual litigation of the claims of all members of the Class is economically
unfeasible and procedurally impracticable. While the aggregate damages sustained by the Class are in the
millions of dollars, the individual damages incurred by each member of the Class resulting from Defendant’s
wrongful conduct are too small to warrant the expense of individual lawsuits. The likelihood of individual
Class members prosecuting their own separate claims is remote, and, even if every member of the Class
could afford individual litigation, the court system would be unduly burdened by individual litigation of such
cases.

37. The prosecution of separate actions by members of the Class would create a risk of
establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example, one
court might enjoin Defendant from performing the challenged acts, whereas another may not. Additionally,
individual actions may be dispositive of the interests of the Class, although certain class members are not

parties to suchactions.

18
Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 7 of 10

COUNT I
VIOLATION OF 47 U.S.C. § 227(b)
Individually and on behalf of the No Consent Class

38. Plaintiff re-alleges and incorporates paragraphs 1-37 as if fully set forth herein.

39. It is a violation of the TCPA to make “any call (other than a call made for emergency
purposes or made with the prior express consent of the called party) using any automatic telephone
dialing system ... to any telephone number assigned to a ... cellular telephone service ....” 47 U.S.C. §
227(b)(1)(A)(iii).

40. The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”) as
“equipment which has the capacity — (A) to store or produce telephone numbers to be called, using a
random or sequential number generator; and (B) to dial such numbers.” Jd. at §227(a)(1).

41. | Defendant — or third parties directed by Defendant — used equipment having the capacity
to store telephone numbers, using a random or sequential generator, and to dial such numbers and/or
to dial numbers from a list automatically, without human intervention, to make non-emergency
telephone calls to the cellular telephones of Plaintiff and the other members of the Class.

42. These calls were made without regard to whether Defendant had express permission
from the called party to make such calls. In fact, Defendant did not have prior express consent to call the
cell phones of Plaintiff and the other members of the putative Class when its calls were made.

43. Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic telephone
dialing system to make non-emergency telephone calls to the cell phones of Plaintiff and the other
members of the putative Class without their prior express consent.

44, As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff
and the other members of the putative Class were harmed and are each entitled to a minimum of $500.00
in damages for each violation. Plaintiff and the class are also entitled to an injunction against future
calls.

19
Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 8 of 10

WHEREFORE, Plaintiff, on behalf of himself and the other members of the Class, prays
for the following relief:

a A declaration that Defendant’s practices described herein violate the Telephone
Consumer Protection Act, 47 U.S.C. § 227;

b A declaration that Defendant’s violations of the Telephone Consumer Protection
Act, 47 U.S.C. § 227, were willful and knowing;

C An injunction prohibiting Defendant from using an automatic telephone dialing
system to call and text message telephone numbers assigned to cellular telephones without the

prior express consent of the called party;

d An award of actual, statutory damages, and/or trebled statutory damages; and
e@ Such further and other relief the Court deems reasonable and just.
COUNT II

VIOLATION OF 47 C.F.R. § 64.1200
Individually and on behalf of the No Consent Class

45. Plaintiff re-alleges and incorporates paragraphs 1-37 as if fully set forth herein.

46. It is a violation of the TCPA regulations promulgated by the FCC to “initiate any
telephone call...using an... using an automatic telephone dialing system...To any telephone number
assigned to a paging service, cellular telephone service, specialized mobile radio service, or other
radio common carrier service, or any service for which the called party is charged for the call.” 47
C.F.R. § 64.1200(a)(1) (iii).

47. Defendant — or third parties directed by Defendant — used equipment having the capacity
to store telephone numbers, using a random or sequential generator, and to dial such numbers and/or
to dial numbers from a list automatically, without human intervention, to make non-emergency

telephone calls to the cellular telephones of Plaintiff and the other members of the Class.

20
Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 9 of 10

48. These calls were made without regard to whether Defendant had express permission
from the called party to make such calls. In fact, Defendant did not have prior express consent to call the
cell phones of Plaintiff and the other members of the putative Class when its calls were made.

49, Defendant violated § 64.1200(a)(1)(iii) by using an automatic telephone dialing system
to make non-emergency telephone calls to the cell phones of Plaintiff and the other members of the
putative Class without their prior express consent.

50. As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff
and the other members of the putative Class were harmed and are each entitled to a minimum of $500.00
in damages for each violation. Plaintiff and the class are also entitled to an injunction against future
calls.

WHEREFORE, Plaintiff, on behalf of himself and the other members of the Class, prays for
the following relief:

a. A declaration that Defendant’s practices described herein violate 47 C.F.R. §
64.1200(a)(1 iii);

b. A declaration that Defendant’s violations of 47 C.F.R. § 64.1200(a)(1)(iii) were willful
and knowing;

c. An injunction prohibiting Defendant from using an automatic telephone dialing system
to call and text message telephone numbers assigned to cellular telephones without the prior express

consent of the called party;

d. An award of actual, statutory damages, and/or trebled statutory damages; and
e. Such further and other relief the Court deems reasonable and just.
JURY DEMAND

Plaintiff and Class Members hereby demand a trial by jury.

21
Case 0:21-cv-60338-JIC Document 1-1 Entered on FLSD Docket 02/11/2021 Page 10 of 10

DOCUMENT PRESERVATION DEMAND

Plaintiff demands that Defendant takes affirmative steps to preserve all records, lists, electronic
databases or other itemization of telephone numbers associated with Defendant and the communication
or transmittal of the text messages as alleged herein. Plaintiff further demands that Defendant take
affirmative steps to preserve all records, lists, electronic databases or other itemizations associated
with the allegations herein, including all records, lists, electronic databases or other itemizations
in the possession of any vendors, individuals, and/or companies contracted, hired, or directed by
Defendant to assist in sending the alleged communications.

Date: January 11, 2021
Respectfully submitted,
HIRALDO P.A.

/s/ Manuel S. Hiraldo

Manuel S. Hiraldo, Esq.

Florida Bar No. 030380

401 E. Las Olas Boulevard

Suite 1400

Ft. Lauderdale, Florida 33301
Email: mhiraldo@hiraldolaw.com
Telephone: 954.400.4713

THE LAW OFFICES OF
JIBRAEL S. HINDI

Jibrael S. Hindi, Esq.

Florida Bar No. 118259

110 SE 6th Street

Suite 1744

Ft. Lauderdale, Florida 33301
Email: jibrael@jibraellaw.com
Telephone: 954-628-5793

Counsel for Plaintiff and the Class

22
